            Case 1:20-cv-04471-LGS Document 26 Filed 10/14/20 Page 1 of 1
Charles Michael
212 378 7604
cmichael@steptoe.com

1114 Avenue of the Americas
New York, NY 10036
212 506 3900 main
www.steptoe.com



October 14, 2020
By ECF
Hon. Lorna G. Schofield
United States District Court
500 Pearl St.
New York, New York 10007

Re:      10012 Holdings, Inc. d/b/a Guy Hepner v. Hartford Fire Ins. Co. et al.,
         20 Civ. 4471 (S.D.N.Y.) —Letter Concerning Additional Cases

Dear Judge Schofield:

        We represent the defendant Sentinel Insurance Company Ltd. (“Defendant”) in the above
captioned matter. We write to respectfully inform the Court that since the filing of Defendant’s
motion to dismiss briefing (ECF 20; ECF 24), there have been two additional decisions from
federal courts concluding that business interruption from Covid-19, and associated governmental
responses, does not satisfy the “direct physical loss” requirement in property insurance policies.

         First, in Mark’s Engine Company No. 28 Restaurant, LLC v. The Travelers Indemnity
Company of Connecticut, et al., No. 2:20-cv-04423-AB-SK, 2020 WL 5938689 (C.D. Cal. Oct 2,
2020), a court in the Central District of California analyzed a COVID-19 business interruption
claim from a restaurant, and concluded that “Plaintiff only plausibly alleges that in-person dining
restrictions interfered with the use or value of its property—not that the restrictions caused direct
physical loss or damage.” Id. at *4.

        Second, in Henry’s Louisiana Grill, Inc., et al., v. Allied Insurance Company of Am.,
2020 WL 5938755 (N.D. Ga. Oct. 6 2020), a court in the Northern District of Georgia analyzed a
restaurant’s COVID-19 business interruption claim and concluded that a civil authority order
“merely recognized an existing threat. It did not represent an external event that changed the
insured property. Every physical element of the dining rooms—the floors, the ceilings, the
plumbing, the HVAC, the tables, the chairs—underwent no physical change as a result of the
Order.” Id. at *5.

                                                              Respectfully,

                                                              /s/ Charles Michael

                                                              Charles Michael

cc: All Counsel of Record (via ECF)
